ACCEPTED
                                                                                                      03-14-00131-CV
                                                                                                             3664150
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                 1/6/2015 12:17:59 PM
                                                                                                     JEFFREY D. KYLE
                                                                                                               CLERK
                                 CHAMBERLAIN ♦ MCHANEY
                                          ATTORNEYS AT LAW
                                                                                          FILED IN
                                                                                3rd COURT OF APPEALS
Reply to:     P.O. Box 684158                                                        AUSTIN, TEXAS
                                                                   San Antonio Office:
          Austin, Texas 78768-4158                           310 South St. Mary’s, Suite 1815
                                                                                1/6/2015 12:17:59 PM
        301 Congress Avenue, 21st Floor                        San Antonio, Texas 78205
             Austin, Texas 78701                                     (210) 227-3331JEFFREY D. KYLE
               (512) 474-9124                                      Fax (210) 227-3334      Clerk
             Fax (512) 474-8582

WRITER'S EMAIL: tpoteet@chmc-law.com



                                           January 6, 2015

Mr. Jeffrey D. Kyle
Clerk
Court of Appeals
Third District of Texas
P.O. BOX 12547
Austin, Texas 78711-2547


            Re:   Court of Appeals Number:           03-14-00131-CV
                  Trial Court Case Number:           D-1-GN-10-002006
            Style: Zbranek Custom Homes, Ltd. v. Allbaugh
Dear Mr. Kyle:

      The undersigned will appear for oral argument on behalf of Appellant, Zbranek
Custom Homes, Ltd., on January 28, 2015, at 1:30 PM, according to the Court’s letter of
January 5, 2015.

                                               Very truly yours,
                                               /s/ Tim Poteet
                                               Tim Poteet
TP/sh


cc:

Ms. Suzanne C Radcliff
Cozen O'Connor
1717 Main St Ste 3400
Dallas, TX 75201-7335